Citation Nr: 1644412	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  08-12 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether a clear and unmistakable error (CUE) occurred in the December 1975 rating decision in failing to grant entitlement to service connection for hypertension.

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for hypertension.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1972 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2005 and January 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

With respect to the issue of whether new and material evidence has been submitted for entitlement to service connection for hypertension, the Veteran testified at a hearing before a Decision Review Officer in September 2006 and at videoconference hearing before the undersigned Veterans Law Judge in August 2009.  Transcripts of both hearings are associated with the claims file.

With respect to the Veteran's CUE claim, the Veteran originally requested a Board hearing in the May 2015 Form 9 Substantive Appeal.  However, in an October 2015 statement the Veteran withdrew this hearing request.

The Board previously remanded these claims in November 2009 and October 2014 for further evidentiary development.  Pursuant to the Board's October 2014 Remand, Statement of the Cases were issued for the Veteran's CUE claim and for a TDIU claim.  In the May 2015 Form 9 Substantive Appeal, the Veteran limited his appeal to the CUE claim.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO's December 1975 rating decision denying service connection for hypertension was consistent with the evidence of record at that time and in accordance with governing law and regulations.

2. The RO denied entitlement to service connection for hypertension in a January 2004 rating decision.  The Veteran did not perfect an appeal with respect to that decision, or submit new and material evidence within one year.

3. Evidence received after the January 2004 final decision with respect to entitlement to service connection for hypertension includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claim, and raises the reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The December 1975 rating decision, which denied service connection for hypertension does not contain CUE.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).

2. The January 2004 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160 (d), 20.1100, 20.1104 (2015).

3. New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

As an initial matter with respect to whether VA has met the notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA), the VCAA and its implementing regulations do not expressly indicate whether such provisions apply to motions alleging CUE in prior final decisions of the Board.  However, the United States Court of Appeals for Veterans Claims (Court) has held that, "as a matter of law, the VCAA is inapplicable to CUE claims."  Sorakubo v. Principi, 16 Vet. App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (the duties specified in the VCAA are not applicable to allegations of CUE in a prior Board decision).  In Livesay, the Court held that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Id. at 178.  As such, an allegation of CUE does not represent a "claim" but rather is a collateral attack on a final decision.  The provisions of the VCAA, therefore, are not applicable to the adjudication of the issue of CUE in a prior final decision.

II. CUE in December 1975 Rating Decision

For clarity's sake, the Board notes that the previously mentioned December 1975 rating decision which denied entitlement to service connection for hypertension was originally transcribed with a "Date of this Rating" of November 20, 1975.  However, the Board has previously referenced this rating decision as the December 1975 rating decision as proper notification was mailed to the Veteran in December 1975.  The Board just wants to make it clear to which rating decision it is referring.

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet. App. 310, 313 (1992). CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996). When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo, supra. 

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet. App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet. App. 223, 235-36 (1993). 

The Court has held that the mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the error must be one that would have manifestly changed the outcome at the time it was made. Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a kind of error, of fact or law, that when called to attention of later reviewers, compels a conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R.  § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id. 

In the Veteran's original March 1975 service connection claim, he asked that service connection for hypertension be considered on a presumptive basis.
The December 1975 rating decision denied entitlement to service connection as it was not diagnosed during active duty and while it was diagnosed within one year of discharge from service, it did not become manifest to a compensable degree during the year after service.

At the time of the December 1975 rating decision, certain chronic disabilities, including hypertension, were presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a), 3.309(a) (1975).  

At the time of decision, Diagnostic Code 7101 dictated that a 10 percent evaluation for hypertension was warranted when diastolic blood pressure was predominantly 100 or more [effective September 1, 1960] or when continuous medication is shown necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more [effective September 9, 1975].  38 C.F.R. § 4.104, Diagnostic Code 7101 (1975). 

In the Veteran's June 2003 and January 2004 statements initially alleging CUE in the December 1975 rating decision, the Veteran states that he believes the decision was made in error because he was diagnosed with hypertension within a year of separation from service, and while it was not "serious enough at that time to be rated at 10 percent," he should have been granted service connection with a 0 percent evaluation because of the diagnosis.  The Veteran compares the situation to his bilateral hearing loss disability, which was service-connected effective March 1974 with a 0 percent rating.

In essence, the Veteran does not specifically allege that the December 1975 decision was based upon error in law or that relevant evidence was not considered at the time.  Rather, it appears that he contests the reasoning behind the provisions of presumptive service connection.  Regardless, the Board will review the December 1975 rating decision for CUE.

Service treatment records do not document any diagnosis of hypertension or relevant blood pressure readings which would suggest elevated blood pressure consistent with a diagnosis.  A March 1974 separation examination documents a normal heart and vascular system.  A blood pressure reading of 124/76 was recorded.

A June 7, 1974 post-service VA treatment record provides a diagnosis of hypertension.  Three blood pressure readings are documented: 170/90, 144/86, and 142/82.  A treatment noted dated June 18, 1974 documents blood pressure readings of 156/96 and 140/90.  A July 10, 1974 treatment note documents blood pressure readings of 154/84 and 136/80.  An August 1975 VA examination documents blood pressure readings of 140/104 and 140/100.  Notably, this August 1975 VA examination is over one year after the Veteran's March 1974 separation.

Under the appropriate provisions at the time of the decision, presumptive service connection for hypertension would have required manifestations of the disease resulting in diastolic blood pressure predominantly 100 or more or continuous medication necessary for control of hypertension with a history of diastolic blood pressure predominantly 100 or more, prior to March 3, 1975, one year after the Veteran's separation from service.  38 C.F.R. § 3.307, 3.309, 4.104, Diagnostic Code 7101 (1975).  Diastolic blood pressure readings during this period are all below 100 and there is no indication that the Veteran required continuous medication due to a history of diastolic blood pressure predominantly over 100.  The first documented diastolic blood pressure readings over 100 are at an August 1975 VA examination, over one year after separation from service.  38 C.F.R. § 3.307, 3.309, 4.104, Diagnostic Code 7101 (1975).  There is no evidence of additional relevant medical or lay evidence that was not properly considered in the December 1975 decision.  

In light of the above discussion, the Board has determined that there is no evidence that the RO applied laws or regulations in an erroneous manner, or that there was relevant evidence not considered.  In sum, there was no CUE in the December 1975  rating decision in failing to grant service connection for hypertension.  The record shows that correct facts, as they were known at the time, were before the RO during the December 1975 decision; the record does not establish that RO incorrectly applied statutory or regulatory provisions at the time such that the outcome of the claim would have been manifestly different but for the error.  Rather, the Veteran's own claim is with respect to the rationale behind the requirement for a compensable evaluation within a year of separation for presumptive service connection, rather than specific error by the RO in its December 1975 decision.  The appeal is accordingly denied. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

III. New and Material Evidence

Applicable law provides that an RO decision which is unappealed becomes final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Once a decision becomes final, new and material evidence is required to reopen the claim which was denied.  38 U.S.C.A. § 5108  provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Regulations provide that "new" evidence is existing evidence not previously submitted to agency decisionmakers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156 (a).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits. Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The law provides that evidence proffered by the Veteran to reopen his claim is presumed credible for the limited purpose of ascertaining its materiality.  See Justus v. Principi, 3 Vet. App. 510, 512   (1992).

In a January 2004 rating decision, the RO denied the Veteran's service connection claim for hypertension for failure to submit new and material evidence.  The Veteran did not appeal this decision, nor submit new and material evidence within one year of the denial.  Therefore, it became final.

As discussed above, the claim was originally denied in a December 1975 rating decision as there was no evidence of an in-service event or "nexus," and the criteria for presumptive service connection had not been met.

As noted above, a final decision cannot be reopened unless new and material evidence is presented.  In this case, an unestablished fact necessary to substantiate the hypertension claim is competent evidence of a link between the Veteran's current hypertension and his active duty service.  

In an April 2005 statement in support of his service connection claim for PTSD, the Veteran reported that he believed in-service stress caused his hypertension.  The credibility of this evidence is presumed for the limited purpose of assessing whether the evidence is material.  As a result, the Board finds that there is now evidence that tends to establish a link between the Veteran's hypertension and his military service. Thus, new and material evidence has been submitted with respect to the Veteran's service connection claims for hypertension.  The claim is reopened.


ORDER

The December 1975 rating decision, which denied service connection for hypertension does not contain CUE, and therefore the claim for CUE is denied.

The previously denied claim of entitlement to service connection for hypertension is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.



REMAND

The Board notes that there is not a medical opinion of record with respect to the etiology of the Veteran's hypertension.  As noted, in the April 2015 statement in support of the Veteran's service connection claim for PTSD, the Veteran reported that he believes his hypertension was caused by in-service stress.  Notably, the Veteran has since been service-connected for Major Depressive Disorder.  

As a result, the Board finds that the evidence is sufficient to warrant a VA medical opinion to determine the etiology of the Veteran's diagnosed hypertension. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  In the same statement, the Veteran seems to suggest that "daily reminders" of his time in service may impact his hypertension.  As a result, the Board finds that in addition to an opinion regarding direct service connection, the examiner should address whether the Veteran's currently diagnosed hypertension is secondary to his service-connected Major Depressive Disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's hypertension.  It is up to the discretion of the examiner if a VA examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner is asked to provide opinions as to the following: 

a) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's periods of active service.  In doing so, please discuss the Veteran's contention that in-service stress caused his hypertension and discuss relevant post-service treatment records.

b) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's service-connected Major Depressive Disorder. 

c) Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected Major Depressive Disorder.

If the service-connected Major Depressive Disorder aggravates hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

3. After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


